     Case 2:17-cv-00209-SMJ             ECF No. 257   filed 10/01/19   PageID.7527 Page 1 of 3




 1   Richard E. Spoonemore (WSBA #21833)                               Hon. Salvador Mendoza Jr.
 2   Eleanor Hamburger (WSBA #26478)
     Sirianni Youtz Spoonemore Hamburger PLLC
 3   3101 Western Avenue, Suite 350
 4
     Seattle, WA 98121
     Tel. (206) 223-0303
 5   Attorneys for Plaintiff
 6

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WASHINGTON
 8
                                              AT SPOKANE
 9
     EMPIRE HEALTH FOUNDATION, a
10
     Washington nonprofit corporation,                   NO. 2:17-cv-00209-SMJ
11
                                        Plaintiff,
12                                                       SECOND STATUS REPORT
              v.
13
                                                         REGARDING SETTLEMENT
     CHS/COMMUNITY HEALTH
14
     SYSTEMS INC., a Delaware corporation,
15   et al.,

16                                      Defendants.
17

18            By way of a status report, the Parties hereby inform the Court the long-form

19   settlement agreement has been fully executed by the parties. As the agreement will
20   provide certain benefits to the community, Empire Health Foundation is in the
21   process of setting up the infrastructure necessary to interface with the public once
22   the agreement is publicly announced. Other implementation issues are likewise
23   being worked out by CHS prior to a public announcement. For these reasons, the
24   agreement should not be publicly released until October 8, 2019. As such, the
25

26                                                                            SIRIANNI YOUTZ
     SECOND STATUS REPORT REGARDING SETTLEMENT – 1                      SPOONEMORE HAMBURGER PLLC
     [Case No. 2:17-cv-00209-SMJ]                                          3101 WESTERN AVENUE, SUITE 350
                                                                              SEATTLE, WASHINGTON 98121
                                                                         TEL. (206) 223-0303 FAX (206) 223-0246
     Case 2:17-cv-00209-SMJ         ECF No. 257   filed 10/01/19   PageID.7528 Page 2 of 3




 1
     Parties ask that the Court continue the filing of a full status report on the agreement,
 2
     and the anticipated dismissal of this action, to October 8, 2019.
 3
              DATED: October 1, 2019.
 4

 5
                                              SIRIANNI YOUTZ
                                              SPOONEMORE HAMBURGER PLLC
 6
                                                 /s/ Richard E. Spoonemore
 7                                            Richard E. Spoonemore (WSBA #21833)
                                              Eleanor Hamburger (WSBA #26478)
 8
                                              3101 Western Avenue, Suite 350
 9                                            Seattle, WA 98121
                                              Tel.: (206) 223-0303
10
                                              Email: rspoonemore@sylaw.com
11                                                    ehamburger@sylaw.com
                                              Attorneys for Plaintiff
12                                            Empire Health Foundation
13

14                                            DLA PIPER LLC
15                                               /s/ Anthony Todaro
                                              Anthony Todaro (WSBA #30391)
16
                                              Lianna Bash (WSBA #52598)
17                                            701 Fifth Avenue, Suite 6900
                                              Seattle, WA 98104
18
                                              Tel.: (206) 839-4800
19                                            Email: anthony.todaro@dlapiper.com
                                                      lianna.bash@dlapiper.com
20
                                              Attorneys for Defendants
21

22

23

24

25

26                                                                       SIRIANNI YOUTZ
     SECOND STATUS REPORT REGARDING SETTLEMENT – 2                 SPOONEMORE HAMBURGER PLLC
     [Case No. 2:17-cv-00209-SMJ]                                     3101 WESTERN AVENUE, SUITE 350
                                                                         SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
     Case 2:17-cv-00209-SMJ         ECF No. 257    filed 10/01/19   PageID.7529 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on October 1, 2019, I electronically filed the foregoing
 3   with the clerk of the Court using the CM/ECF System, which in turn automatically
 4
     generated a Notice of Electronic Filing (NEF) to all parties in the case who are
 5
     registered users of the CM/ECF system. The NEF for the foregoing specifically
 6
     identifies recipients of electronic notice.
 7
              DATED: October 1, 2019, at Seattle, Washington.
 8

 9                                               /s/ Richard E. Spoonemore
                                              Richard E. Spoonemore (WSBA #21833)
10
                                              Email: rspoonemore@sylaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                        SIRIANNI YOUTZ
     SECOND STATUS REPORT REGARDING SETTLEMENT – 3                  SPOONEMORE HAMBURGER PLLC
     [Case No. 2:17-cv-00209-SMJ]                                      3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
                                                                     TEL. (206) 223-0303 FAX (206) 223-0246
